Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on March 06, 2020.
Claims 1-18 are currently pending and have been examined. 
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910185812.0, filed on March 12, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 06, 2020, May 06, 2021, July 07, 2021, and February 22, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1, 4, 7, 10, 13, and 16 specifically, recites the limitation “function(s) B = f (A, W),” however, the claims fail to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the “function(s) B = f (A, W)” here. There is no exact method or steps of the function. As currently presented, claims 1, 4, 7, 10, 13, and 16 fail to clearly recite the metes and bounds of the claims, and are thus indefinite. For this office action, it is interpreted as if the “function(s) B = f (A, W)” is simply any use of the required variables. In view of the above, claim(s) 2, 3, 5, 6, 8, 9, 11, 12, 14, 15, 17, and 18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claim and for failing to cure the deficiencies listed above.
Claim(s) 3, 9, and 15 specifically, recites the limitation “a type and a state of the obstacle,” however, the claims fail to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the phrase “a type and a state of the obstacle” here. The definition of type and state is broad, and allows for a broad interpretation. As currently presented, claims 3, 9, and 15 fail to clearly recite the metes and bounds of the claims, and are thus indefinite. For this office action, it is interpreted as if “a type and a state of the obstacle” is any sort of obstacle and any movement of an obstacle. In view of the above, claim(s) 4-6, 10-12, and 16-18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claim and for failing to cure the deficiencies listed above. The type and state should be further defined to narrow the definition of the descriptors.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo (US20190155290).
Regarding claim 1:
Luo discloses:
A vehicle track planning method, comprising; (see at least [0037])
dividing a road scene from an origin to a destination into a plurality of grids, wherein a grid with an obstacle and a grid without obstacle are identified with respective scene information; (see at least [0094])
constructing a plurality of functions B = f (A, W) of the scene information A for identifying a grid and a planning strategy B, wherein W represents a neural network model W, and the planning strategy B comprises information of each position point in the grids through which a planning path from the origin to the destination passes; (see at least [0038] and [0094])
fitting the plurality of constructed planning functions B = f (A, W) to obtain the neural network model W; (see at least [0038])
obtaining a planning track from the origin to the destination according to the neural network model W; (see at least [0038])
Regarding claim 7:
Luo discloses:
A vehicle track planning device, comprising; (see at least [0040] and [0041])
one or more processors; (see at least [0041])
a storage device configured for storing one or more programs, wherein; (see at least [0042])
the one or more programs are executed by the one or more processors to enable the one or more processors to; (see at least [0041] and [0042])
With respect to the remainder of claim 7, all limitations excluding the claim limitations listed above have been analyzed in view of the method of claim 1 and it has been determined that claim 7 does not teach or define any other new limitations beyond those recited in the method of claim 1 apart from the above excluded limitations, therefore, claim 7 is also rejected in the same manner as claim 1 and the additional addressed limitations.
Regarding claim 13:
Luo discloses:
A non-volatile computer-readable storage medium, storing computer executable instructions stored thereon, that when executed by a processor cause the processor to perform 15operations comprising; (see at least [0041] and [0042])
With respect to the remainder of claim 13, all limitations excluding the claim limitation listed above have been analyzed in view of the method of claim 1 and it has been determined that claim 13 does not teach or define any other new limitations beyond those recited in the method of claim 1 apart from the above excluded limitation, therefore, claim 13 is also rejected in the same manner as claim 1 and the additional addressed limitation.
Regarding claim 2:
Luo discloses:
wherein the dividing a road scene from an origin to a destination into a plurality of grids comprises: numbering each of the plurality of grid; (see at least [0094])
Regarding claims 8 and 14:
With respect to claims 8 and 14, all limitations have been analyzed in view of the method of claim 2 and it has been determined that claims 8 and 14 do not teach or define any other new limitations beyond those recited in the method of claim 2 therefore, claims 8 and 14 are also rejected in the same manner as claim 2.
Regarding claim 3:
Luo discloses:
identifying the grid with the obstacle by scene information comprising a type and a state of the obstacle, and identifying the grid without obstacle by identical scene information; (see at least [0094])
Regarding claims 9 and 15:
With respect to claims 9 and 15, all limitations have been analyzed in view of the method of claim 3 and it has been determined that claims 9 and 15 do not teach or define any other new limitations beyond those recited in the method of claim 3 therefore, claims 9 and 15 are also rejected in the same manner as claim 3.
Regarding claim 4:
Luo discloses:
for each grid through which a planning path from the origin to the destination passes, constructing a function B = f (A, W) of the scene information A identifying the grid and the planning strategy B according to a specific condition; (see at least [0038], [0094], and [0095])
Regarding claims 10 and 16:
With respect to claims 10 and 16, all limitations have been analyzed in view of the method of claim 4 and it has been determined that claims 10 and 16 do not teach or define any other new limitations beyond those recited in the method of claim 4 therefore, claims 10 and 16 are also rejected in the same manner as claim 4.
Regarding claim 5:
Luo discloses:
wherein the specific condition comprises a shortest time, a shortest distance, an expressway priority, and/or avoidance of congestion; (see at least [0059] and [0060])
Regarding claims 11 and 17:
With respect to claims 11 and 17, all limitations have been analyzed in view of the method of claim 5 and it has been determined that claims 11 and 17 do not teach or define any other new limitations beyond those recited in the method of claim 5 therefore, claims 11 and 17 are also rejected in the same manner as claim 5.
Regarding claim 6:
Luo discloses:
an abscissa and an ordinate of a specific point in the grid; (see at least [0085] and Figure 5D)
Regarding claims 12 and 18:
With respect to claims 12 and 18, all limitations have been analyzed in view of the method of claim 6 and it has been determined that claims 12 and 18 do not teach or define any other new limitations beyond those recited in the method of claim 6 therefore, claims 12 and 18 are also rejected in the same manner as claim 6.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Wang (US20200208983) discloses of a system and method for open-surface navigation for a vehicle based on a time-space map, where the time-space map may include a plurality of time-space grids.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/               Examiner, Art Unit 3669                          

/JESS WHITTINGTON/               Examiner, Art Unit 3669